Appeal — Dismissal op. — This action was tried at the April term, 1896, of the Court of Common Pleas for Barn-*568well County. Judgment for plaintiff was entered April 15, 1895 — five days after rising of Court. On April 11, 1896, the defendant served notice of intention to appeal from the order of the trial Judge, “refusing the motion for a nonsuit, and for a new trial.”
The respondents moved to dismiss the .appeal upon the grounds: (1) That the oral order overruling the motion for nonsuit was not appealable; (2) that the notice did not state an intention to appeal from the final judgment.
Held, that an appeal lies from an order refusing a motion for a new trial, even if it does not from the order refusing the motion for nonsuit, and that the question as to whether the exceptions served make out a case of appeal from the final judgment, cannot be considered in a motion of this kind.